Order filed January 11, 2013




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01122-CV
                                 ____________

                           BEN CAVIL, Appellant

                                      V.

FV-1 TRUST FOR STANLEY MORTGAGE CAPITAL HOLDINGS, L.L.C.,
                          Appellee


                     On Appeal from County Court No. 3
                          Galveston County, Texas
                     Trial Court Cause No. CV-0068250

                                   ORDER

      This is an appeal from a judgment signed September 25, 2012. On
December 17, 2012, appellant filed a motion in this court requesting a temporary
stay of the judgment and execution of the writ of possession on the property
located at 3937 Lake Star Drive, League City, Texas 77573. The motion was
granted and a response requested from appellee, FV-1 in Trust for Morgan Stanley
Mortgage Capital Holdings, L.L.C. A response has been filed.
      Because no supersedeas bond was filed within ten days of the judgment, the
judgment may not be stayed pending appeal. See Tex. Prop. Code Ann. § 24.007
(West 2000); Wilhelm v. Fed. Nat. Mortg. Ass'n, 349 S.W.3d 766, 768 (Tex. App. -
- Houston [14th Dist.] 2011, no pet.). Although appellant stated that he had
requested that the trial judge set the bond, we find no such request in the clerk's
record. Accordingly, the stay order issued by this Court on December 17, 2012, in
trial court cause number CV-0068250, styled FC-1 in Trust for Morgan Stanley
Mortgage Capital Holdings, L.L.C. v. Ben A. Cavil and all other occupants, is
lifted. Appellee’s request for costs is denied.



                                   PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.